              Case 2:20-cv-00257-TSZ Document 40 Filed 01/19/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          KELLY HARRIS,
 8                                   Plaintiff,
                                                              C20-257 TSZ
 9                v.
                                                              MINUTE ORDER
10        GENERAL MOTORS LLC,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Defendant’s motion for clarification, docket no. 39, which the Court treats
14
   as a motion for reconsideration, is DENIED. As the Minute Orders entered on October
   19, 2020, docket no. 37, and January 6, 2021, docket no. 38, indicate, only the fraudulent
15
   omission claim (Count 4) remains for trial.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 19th day of January, 2021.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Gail Glass
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
